Citation Nr: 1607251	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  12-05 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an effective date prior to June 18, 2007 for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an earlier effective date for an increased rating of 100 percent prior to June 18, 2007 for service-connected grand mal seizures.


REPRESENTATION

Veteran represented by:	Maryland Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and January 2010 rating decisions by the Department of Veterans Affairs (VA), Regional Office (RO) in Baltimore, Maryland. 

In October 2015, the Veteran testified at a hearing at the VA Central Office in Washington, D.C. before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record.

The issue of an earlier effective date for an increased rating of 100 percent prior to June 18, 2007 for service-connected grand mal seizures is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's original claim for service connection for PTSD, which was received on July 1, 2004, was denied by the RO in September 2004 and June 2006 rating decisions that became final.

2.  In a January 2010 rating decision, the Veteran was granted service connection for his PTSD; the RO assigned the effective date for the Veteran's disability as June 18, 2007, the date the application to reopen was received.

3.  Prior to the grant of service connection, but following the prior final denials, the Veteran submitted relevant official service department records that existed and had not been associated with the claims file when VA previously decided the claim, and the award of service connection in January 2010 was based in part on them.


CONCLUSION OF LAW

The criteria for an effective date of July 1, 2004, but no earlier, for the grant of service connection for PTSD have been met.  38 U.S.C.A. § 38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.156(c), 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, as the Board is granting the benefits sought in their entirety, there is no further need to discuss VA's efforts to comply with the duties to notify and assist. 

The Veteran contends that he is entitled to an earlier effective date for PTSD.  In January 2010, the Veteran was awarded service connection for PTSD, and the RO assigned an effective date of June 18, 2007, the date of his most recent claim to reopen.  The Veteran maintains that he should be assigned an effective date of July 1, 2004 for the grant of service connection for PTSD, because that is the date that he filed his original claim for service connection.  For the reasons discussed below, the Board finds that the Veteran is entitled to an effective date of July 1, 2004.

Generally, the effective date for an award of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, for an award based on an original claim, a claim reopened after a final allowance, or a claim for an increase, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Section 3.156(c) may apply in cases in which VA receives certain records after it has already issued a decision on a claim.  Under 38 C.F.R. § 3.156(c)(1), "if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim."  As part of the regulation, the Secretary has included a nonexhaustive list of records that could constitute official service department records.  Id.  In proposed rule changes contained in the Federal Register, VA explained that § 3.156(c)(1) specifically applied to "unit records, such as those obtained from the Center for Research of Unit Records (CRUR) that pertain to military experiences claimed by a veteran.  Such evidence may be particularly valuable in connection with claims for benefits for post traumatic stress disorder."  See 70 Fed. Reg. at 35,388.

The applicability of this regulation is tempered by subsection (2), which provides that § 3.156(c) "does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim" or because the claimant did not "provide sufficient information for VA to identify and obtain the records."  38 C.F.R. § 3.156(c)(2).  "An award made based all or in part on the records identified by paragraph (c)(1) ... is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later."  38 C.F.R. § 3.156(c)(3).

In this case, the Veteran's initial claim seeking service connection for PTSD was received on July 1, 2004.  In a September 2004 rating decision, the RO denied the claim on the basis that the evidence of record failed to show a confirmed diagnosis of PTSD.  In a June 6, 2006 rating decision, the RO confirmed and continued the previous denial of service connection, stating that the evidence was insufficient to verify a stressor linked to the Veteran's diagnosis of PTSD.  The Veteran did not appeal, or submit new and material evidence within one year of that decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

On June 18, 2007, VA received a Statement in Support of Claim for Service Connection for PTSD (VA Form 21-0781).  In a March 2008 rating decision, the RO denied reopening service connection for PTSD because the RO determined that the Veteran essentially resubmitted the same information in support of his claim.  That same month, the Veteran submitted a Notice of Disagreement.  

Notwithstanding the finality of the above-mentioned rating decisions, the Board finds that an earlier effective date is warranted under 38 C.F.R. § 3.156(c) in this case because the Veteran submitted relevant official service department records that existed and had not been associated with the claims file when VA previously decided the claim.

In September 2009, the Veteran's representative submitted unit records from the Air Force Historical Research Agency confirming that Bien Hoa Air Base in Vietnam was subject to enemy attacks during the same period of time in which the Veteran was stationed at the base.  Significantly, these unit records were not previously part of the claims file at the time of the previous rating decisions and, therefore, they fall under the umbrella of newly submitted official service department records referred to in 38 C.F.R. § 3.156(c)(1).  

In a November 2009 VA memorandum, a Joint Services Records Research Center (JSRRC) Coordinator concluded that the unit records, as well as the Veteran's personnel records and lay statements, were clearly credible evidence that the stressor the Veteran alleged may have occurred.  The memorandum further states that although the unit and personnel records do not specifically state the Veteran engaged in combat, the fact he was stationed with a unit that was present during an attack would strongly suggest he was, in fact, exposed to the stressful situations he claimed.

Service connection for PTSD was subsequently granted in the January 2010 rating decision.  Since the award of service connection for PTSD was based upon receipt of new evidence consisting of official service department records, the provisions of 38 C.F.R. § 3.156(c) were for application and should have been considered by the RO when it assigned the effective date for PTSD.  The RO assigned the effective date based on the June 18, 2007 claim to reopen.  However, it is clear from a review of the record that the records received in September 2009 were the basis for the reopening and ultimate grant of service connection for PTSD.  The newly obtained unit records obtained from the Air Force Historical Research Agency supported the Veteran's lay statements of experiencing enemy attacks while stationed at Bien Hoa Air Base in Vietnam and thus confirmed his in-service PTSD stressors.  

The records in question were created while the Veteran was in service, and there is no indication here that these records would not have been obtainable due to a lack of cooperation or identifying information on part of the Veteran.  Accordingly, the limiting factors of 38 C.F.R. § 3.156(c)(2) do not apply to his claim to reopen, and he is entitled to the benefit of an earlier effective date under 38 C.F.R. § 3.156(c)(3) with respect to this previously decided claim.

A review of the Veteran's medical records reflects that as early as July 2002, he was noted to have a past medical history of PTSD.  See July 23, 2002 VA primary care follow-up note.  As noted above, the Veteran's initial claim seeking service connection for PTSD was received by VA on July 1, 2004.  Under these circumstances, the Board finds that the Veteran is entitled to an effective date of July 1, 2004, but not earlier, for the grant of service connection for his PTSD.


ORDER

An effective date of July 1, 2004, but no earlier, for the establishment of service connection for PTSD is granted.


REMAND

The Veteran maintains that he should have been granted a 100 percent disability rating for his service-connected seizure disorder effective the April 15, 2004 date of his increased rating claim.  See February 2010 Notice of Disagreement.  At his October 2015 Board hearing, the Veteran and his representative asserted that the Veteran frequently experiences major seizures which past VA examiners and the RO did not adequately consider when evaluating his claim.

A review of the record reflects that private treatment records may be available which would be helpful in properly adjudicating the Veteran's claim.  The record includes several references the Veteran made to private doctors he has seen in order to treat his seizure disorder.  In a January 2005 Notice of Disagreement, the Veteran stated that he reported his seizure activity to his private physician, Dr. Charles Stegman.  Further a February 2007 VA treatment record indicates that the Veteran was seeing a private neurologist named Dr. Robert F. Baumann who was prescribing him seizure medication.  A request for any available medical records from these private doctors has not yet been made.  As those records may well be pertinent to the Veteran's claim, they should be requested on remand.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify all private medical providers from whom he has received treatment for his service-connected seizure disorder, and have him complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each provider identified, to include Dr. Charles Stegman, Dr. Robert F. Baumann, as well as any non-VA medical facilities for which he was admitted for treatment.

2.  Then readjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


